DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 04/16/2021.
The Amendments to Claim 1, filed 04/16/2021, are acknowledged and accepted.

	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Lee (2018/0088262) in view of Takizawa et al. (2004/0257505), hereinafter Takizawa.
Regarding claim 1, Lee discloses, in figure 1, a reflective display device (200, display panel) (paragraph 0030), comprising:  a thin-film transistor (TFT) array substrate (205, switch device such as a TFT) (paragraph 0030); a front panel laminate (104, transparent conducting film and 203, display medium layer) located on the TFT array substrate (205, switch device such as a TFT) (figure 1 and paragraph 0030), and having a transparent conductive layer (104, transparent conducting film) and a display medium layer (203, display medium layer) (paragraph 0030), wherein the display medium layer (203, display medium layer) is located between the transparent conductive layer (104, transparent conducting film) and the TFT array substrate (205, switch device such as a TFT) (figure 1 and paragraph 0030); a front protection sheet (201, first substrate) located on the front panel laminate (104, transparent conducting film and 203, display medium layer) (paragraph 0030); a back protection sheet (202, second substrate) located below the TFT array substrate (205, switch device such as a TFT) (paragraph 0030); and a light source (light source, not shown) facing toward a lateral surface of the front panel laminate, a lateral surface of the TFT array substrate, and the lateral surface of the back protection sheet (paragraph 0030 discloses disposing the light source on the outer side of the second substrate).
Lee fails to disclose a light blocking layer at least covering a lateral surface of the back protection sheet, wherein an inner sidewall of the light blocking layer is in direct contact with the lateral surface of the back protection sheet, wherein the light blocking layer is located between the light source and the back protection sheet.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the light shielding layer of Takizawa for the purpose of blocking unwanted light.
Regarding claim 4, Lee discloses, in figure 1, a reflective display device (200, display panel) (paragraph 0030), wherein the light blocking layer (102, light shielding layer) covers the lateral surface of the front panel laminate (104, transparent conducting film and 203, display medium layer) (figure 1 and paragraph 0030).
Regarding claim 5, Lee discloses, in figure 1, a reflective display device (200, display panel) (paragraph 0030), wherein the light blocking layer (102, light shielding layer) covers a lateral surface of the front protection sheet (201, first substrate) (paragraph 0030).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0088262) in view of Takizawa et al. (2004/0257505), hereinafter Takizawa as applied to claim 1 above, and further in view of Araki et al. (2014/0286019), hereinafter Araki.
Regarding claim 2, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose wherein the light blocking layer is black ink, white ink, or silver ink.
Araki discloses wherein the light blocking layer is black ink, white ink, or silver ink (paragraph 0219).

Regarding claim 3, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose wherein the light blocking layer is a black sheet, a white sheet, or a silver sheet.
Araki discloses wherein the light blocking layer is a black sheet, a white sheet, or a silver sheet (paragraph 0229).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the light blocking layer of Araki for the purpose of blocking unwanted light.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0088262) in view of Takizawa et al. (2004/0257505), hereinafter Takizawa as applied to claim 1 above, and further in view of Takahara (6992718).
Regarding claim 6, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose wherein the light blocking layer extends from the lateral surface of the back protection sheet to a lateral surface of the front protection sheet.
Takahara discloses, in figure 22, wherein the light blocking layer (221, absorbing film) extends from the lateral surface of the back protection sheet to a lateral surface of the front protection sheet (col. 35, lines 53-59).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the light blocking layer of Takahara for the purpose of absorbing undesirable light.

Lee fails to disclose wherein a height of the light blocking layer is substantially equal to a distance between a top surface of the front protection sheet and a bottom surface of the back protection sheet.
Takahara discloses wherein a height of the light blocking layer is substantially equal to a distance between a top surface of the front protection sheet and a bottom surface of the back protection sheet (col. 35, lines 53-59).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the light blocking layer of Takahara for the purpose of absorbing undesirable light.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0088262) in view of Takizawa et al. (2004/0257505), hereinafter Takizawa as applied to claim 1 above, and further in view of Yamazaki et al. (2013/007013), hereinafter Yamazaki.
Regarding claim 8, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose further comprising:  an optical clear adhesive located between the TFT array substrate and the back protection sheet, wherein the light blocking layer covers a lateral surface of the optical clear adhesive.
Yamazaki discloses further comprising:  an optical clear adhesive located between the TFT array substrate (100, TFT substrate) and the back protection sheet (101, lower polarizing plate) (figure 1 and paragraph 0035 discloses the TFT substrate and the lower polarizing plate are bonding together; Examiner notes that the definition of bonding is joining things securely by means of an adhesive, heat, .

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0088262) in view of Takizawa et al. (2004/0257505), hereinafter Takizawa as applied to claim 1 above, and further in view of Yamanaka (2013/0301263).
Regarding claim 9, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose wherein the TFT array substrate comprises a substrate and an active area, and the active area is located on the substrate.
Yamanaka discloses wherein the TFT array substrate (102, TFT substrate) comprises a substrate and an active area (100A, active area), and the active area is located on the substrate (figure 2 and paragraph 0048).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the active area of Yamanaka for the purpose of displaying an image.
Regarding claim 10, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose further comprising:  a sealant located between the front protection sheet and the substrate of the TFT array substrate.
Yamanaka disclose further comprising:  a sealant (104, sealing portion) located between the front protection sheet (101, counter substrate) and the substrate of the TFT array substrate (102, TFT substrate) (paragraph 0048).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the sealant of Yamanaka for the purpose of making an airtight enclosure.

Lee fails to disclose wherein the light blocking layer covers a lateral surface of the sealant such that the sealant is located between the light blocking layer and the front panel laminate.
Yamanaka discloses wherein the light blocking layer (106, light shielding layer) covers a lateral surface of the sealant (104, sealing portion) such that the sealant is located between the light blocking layer and the front panel laminate (101, counter substrate) (figure 2) (paragraph 0050).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the sealant of Yamanaka for the purpose of making an airtight enclosure.
Regarding claim 12, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose wherein the TFT array substrate comprises a border area, and the sealant is located between the border area and the light blocking layer.
Yamanaka discloses wherein the TFT array substrate (102, TFT substrate) comprises a border area (105, liquid crystal layer), and the sealant (104, sealing portion) is located between the border area and the light blocking layer (106, light shielding layer) (paragraphs 0048 and 0050).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the sealant of Yamanaka for the purpose of making an airtight enclosure.
Regarding claim 13, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose wherein the TFT array substrate comprises a border area between the sealant and the active area.

Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Lee with the sealant of Yamanaka for the purpose of making an airtight enclosure.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2018/0088262) in view of Takizawa et al. (2004/0257505), hereinafter Takizawa as applied to claim 1 above, and further in view of Sakaigawa et al. (2016/0163271), hereinafter Sakaigawa.
Regarding claim 14, Lee discloses all the limitations in common with claim 1, and such is hereby incorporated.
Lee fails to disclose further comprising:  a front light module comprising a light guide plate that is above the front protection sheet.
Sakaigawa discloses, in figure 10, further comprising:  a front light module (301, front light) comprising a light guide plate (302, light guide plate) that is above the front protection sheet (31, polarization plate) (paragraph 0121).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Lee with the front light module of Sakaigawa for the purpose of reflecting the light from the light source.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872